 1 TONI H. WHITE (SBN 210119)
   ATTORNEY AT LAW
 2 PO Box 1081
   El Dorado, CA 95603
 3 Telephone: (530) 885-6244

 4
   Attorney for Defendant
 5 JEANNA QUESENBERRY

 6

 7

 8                                     IN THE UNITED STATES DISTRICT COURT

 9                                         EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                  CASE NO. 2:19-CR-00081 KJM
12                                          Plaintiff,          STIPULATION REGARDING
                                                                CONTINUANCE OF STATUS
13   v.                                                         CONFERENCE AND SURRENDER
                                                                DATE; [PROPOSED] FINDINGS
14   JEANNA QUESENBERRY,                                        AND ORDER
     NANCY PHILLIPS,
15   KATHERINE FUIMAONO, and
     STACI BLANTON
16

17                                          Defendants.
18

19             The defendant, Jeanna Quesenberry, by and through her counsel, Toni White, and the

20 Government, by and through its counsels, Jason Hitt, David Spencer and Ross Pearson, hereby

21 stipulate as follows:

22            1.         By previous order, this matter was set for a status report on Ms. Quesenberry’s

23 medical status on July 2, 2021 and Ms. Quenseberry’s surrender date was set for July 9, 2021.

24            2.         By this stipulation, defendants now move to continue the status conference until July

25 9, 2021 and Ms. Quesenberry’s surrender date to July 16, 2021.

26            3.         The parties agree and stipulate, and request that the Court find the following:

27                       (a) The representation of Toni White, counsel for Ms. Quesenberry, is that Ms.

28                            Quesenberry is recovering from her knee surgery and may need more procedures.
                                                            1
          Stipulation and [Proposed] Order for Continuance of
          Status Hearing and for Exclusion of Time
 1                       Defense counsel is in the process of obtaining information regarding Ms.

 2                       Quesenberry's medical status and requests an additional week so that information

 3                       can be gathered and an update for court, counsel and pretrial can be prepared.

 4                  (b) Pretrial officer Zepeda indicates that Ms. Quenseberry remains in compliance

 5                       with her conditions of release.

 6
          IT IS SO STIPULATED.
 7
          Dated: June 24, 2021                                       McGREGOR SCOTT
 8                                                                   United States Attorney
 9
                                                                     By:     /s/ Jason Hitt
10                                                                   JASON HITT
                                                                     Assistant U.S. Attorney
11                                                                   For the United States
12
          Dated: June 24, 2021                                       McGREGOR SCOTT
13                                                                   United States Attorney
14
                                                                     By:     /s/ David Spencer
15                                                                   DAVID SPENCER
                                                                     Assistant U.S. Attorney
16                                                                   For the United States
17
          Dated: June 24, 2021                                       McGREGOR SCOTT
18                                                                   United States Attorney
19
                                                                     By:     /s/ Ross Pearson
20                                                                   ROSS PEARSON
                                                                     Assistant U.S. Attorney
21                                                                   For the United States
22

23        Dated: June 24, 2021                             By:       /s/ Toni White
                                                                     TONI WHITE
24                                                                   For Defendant Jeanna Quesenberry

25

26

27

28
                                                                 2
     Stipulation and [Proposed] Order for Continuance of
     Status Hearing and for Exclusion of Time
 1                                                         ORDER

 2        IT IS SO FOUND AND ORDERED this 24th day of June, 2021.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                             3
     Stipulation and [Proposed] Order for Continuance of
     Status Hearing and for Exclusion of Time
